Citation Nr: 0922780	
Decision Date: 06/17/09    Archive Date: 06/23/09	

DOCKET NO.  06-19 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (Central 
Office ) in Waco, Texas


THE ISSUES

1.  Entitlement to specially adapted housing. 

2.  Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The Veteran had active service from December 1968 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
VARO in Waco, Texas, that denied entitlement to the benefits 
sought.

The appeal is REMANDED to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
Veteran should further action be required.


REMAND

VA has a duty to assist Veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  This duty to assist includes providing a thorough 
and contemporaneous medical examination.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  The Veteran in this case has 
not been afforded a VA examination to determine whether he is 
eligible for specially adapted housing or a special home 
adaptation grant based on his service-connected disabilities.  
The Veteran should be scheduled for such an examination.

The Board also notes that contentions with regard to the 
issue at hand have been made by the Disabled American 
Veterans.  The Veteran signed a VA Form 21-22 authorizing the 
Disabled American Veterans to represent him in November 2002.  
However, received at the Board in May 2009 was a copy of an 
April 14, 2009, VA Form 21-22 (Appointment of Veterans 
Service Organization as Claimant's Representative) in which 
the Veteran authorized the Texas Veterans Commission to be 
his accredited representative.  That service organization has 
not had an opportunity to make any arguments on the Veteran's 
behalf.




In view of the foregoing, the case is REMANDED for the 
following:

1.  By written correspondence, the 
Veteran should be provided with proper 
Veterans Claim Assistance Act of 2000 
notice regarding the information and 
evidence needed to substantiate his 
claims for specially adapted housing and 
a special home adaptation grant.

2.  All VA medical records dating from 
2007 should be obtained and associated 
with the claims folder.

3.  The Veteran should be afforded a VA 
medical examination.  The claims folder 
should be made available and reviewed by 
the examiner.  Any appropriate 
evaluations, studies, and testing deemed 
necessary by the examiner should be 
conducted.  The examiner should express 
an opinion as to whether the Veteran has:  
(a) Loss or loss of use of both lower 
extremities so as to preclude locomotion 
without the aid of braces, crutches, 
canes, or a wheelchair; (b) blindness in 
both eyes, having only light perception, 
plus the anatomical loss or loss of use 
of one lower extremity; (c) loss or loss 
of use of one lower extremity together 
with residuals of organic disease or 
injury or the loss or loss of use of one 
upper extremity that so affect the 
functions of balance or propulsion as to 
preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; 
or (d) loss, or loss of use, of one lower 
extremity together with the loss of use 
of one upper extremity which so affect 
the functions of balance or propulsion as 
to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  
The term "preclude locomotion" means the 
necessity for regular and constant use of 
a wheelchair, braces, crutches, or canes 
at the normal mode of locomotion although 
occasional locomotion by other methods 
may be possible.  All findings should be 
reported in detail.  The rationale for 
any opinion expressed should be stated.

4.  The Texas Veterans Commission should 
be given the opportunity to review the 
entire claims folder, once all the 
additional evidence has been obtained, 
and make arguments on behalf of the 
Veteran.

5.  Then, the RO/AMC should readjudicate 
the claims.  If the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, he and his representative 
should be provided with a Supplemental 
Statement of the Case, which should 
contain notice of all relevant actions 
taken on the claim for benefits, and set 
forth all pertinent evidence and 
governing law and regulations.  An 
appropriate period of time should be 
allowed for response, before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional procedural 
and evidence redevelopment.  No inference should be drawn 
regarding the final disposition of claims in question as a 
result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



